Title: To John Adams from Silas Deane, 8 April 1778
From: Deane, Silas
To: Adams, John


     
      Dear sir
      Aix April 8th: 1778
     
     It is now two Years since I left America without the satisfaction of bidding You farewell, and of talking over with You many things then on my mind respecting Our Country and The great Cause in which We had been long engaged; To remedy this disagreeable Circumstance which at the Time gave Me pain, I wrote You a long Letter on my passage and sent it from Bordeaux; as I have never received any Answer I apprehend it miscarried. I have not indeed received any Letter from You since I  left Philadelphia, and am now (probably at the instant of your Arrival in France) obliged to embark for America without being able to see You, and in person to Congratulate You on the favorable issue of Our Negotiations at Versailles. In my Situation nothing less than the Capital Object before Me, to which I chearfully sacrifice every thing of a personal Nature could have forced Me to leave France without having first seen You, and learned the Cause of my recall. From my Arrival in France to this hour I have never received from the honorable the Congress, or their Committee or any Member the least hint that my Conduct had displeased them, except what might be inferr’d from the laconic Billet of Mr Lovel, inclosing an Order of Congress for my immediate Return, which I received about three Weeks since. Conscious of having rendered my Country great and important services, and happy in the Approbation not only of the Court at which I negotiated, but in that also of my Venerable Colleague, whose Name, and Character, is revered thro Europe I can but feel most Sensibly the treatment I have met with. Accused in my Absence of I know not what, censured I know not how, disgraced in the Face of all Europe (for such a recall as that sent to Me can be considered in no other Light) and ordered instantly to embark without the least information of what is laid to my Charge or who are my Accusers, are Circumstances I cannot reflect on without being sensibly affected. Doct. Franklin and Doct. Bancroft will explain to You in what manner, I improved those Circumstances to the service of my Country.
     I most sincerely wish that neither You nor any other person that has served his Country may ever be in a like Situation; but without Vanity I will add, should it be the case, that I wish they may improve the Circumstances that may affect them in the same manner, that I have done. I will not Attempt to give you in a Letter even an Idea of the Difficulties and embarrassments I have met with, nor of the anxious and Laborious Life I have led in Paris. My Freinds will do me Justice, and it is no secret either at Paris or Versailles nor is it one, that my Enemies envy and hate Me for That, for which if they are real Freinds to their Country, they owe Me their Esteem and Gratitude. You will see by the Freedom with which I write to You that I retain the same Freindship and unreserved Confidence in You as when I was honored with Yours in America, beleive Me sir I never thought I had misplaced my Confidence nor do I at present.
     
     When I first received my recall I determined, or rather I proposed not to return untill I could have settled and Closed the several Engagements which I had taken on the public Account during which period I hoped to have learned from America what was objected to Me and by that means also to have been able to carry out with Me the Necessary Vouchers for my Conduct. But the advice of Doct Franklin who was extremely Apprehensive for the situation of the Affairs of the Congress in America, and the desire of the Ministers here that Our Negotiation and Treaties should be fully explained and the Objections, (if any,) obviated, as early as possible, brought Me to the Resolution of proposing to them the plan on which I am now embarking, accordingly I assured them, that if it was adopted, I would leave every thing here in the present situation and set out immediately. I have hitherto been successful even beyond the expectations of Dr. Franklin to whom only (one other Freind excepted) the secret was entrusted. By this measure I am obliged to leave large Accounts open, and many Transactions unexplained, as several Accounts I had wrote for were not come to hand when I left Paris. This I foresaw from the first would oblige Me to revisit France as soon as possible and my determination is to return in October, or November, at the farthest if I meet no Accident. For tho’ I well know it is in my power to explain every transaction of mine to the satisfaction of any reasonable and impartial Man, yet I am equally sure that a Certain person will take every Opportunity to find fault and object, his unhappy disposition is too well known, to need my saying any thing on the subject. You will hear of it from all Quarters, and I wish that may be all and that in any Connection You may have with him You may be happier than either Dr. F. or myself have been.
     You will find Doct. F. universally and deservedly esteemed and Caressed And You will find others—but I will say nothing of Persons who consider Me as much their Enemy as I know them to be mine. Doct. Bancroft can be very useful to You, and as soon as You know him You will find that he merits Your Freindship and Confidence. I cannot at the same Time conceal, that I think he has been very hardly used, nor that it sensibly affects Me to see Merit like his Neglected. If what I am about To say appear assuming, You must forgive it and place it to the regard I have for You personally, and the Interest I take in whatever affects my Country. You cannot sir be too attentive toconcil­iate this grandthe French Nation in general and To the Gentlemen of importance, and influence in particular I know You too well to have the least distrust of your good Sense, and disposition, but as You are stepping into a New World and about to Act a part on a Theatre when the Scenes The Manners, and the Actors are all New to You, it is of the utmost importance, that You appear neither impatient nor disgusted. But I will not Trouble You further on this Subject, as I know You to be a Man Too wise to be above advice, and that You have in Dr. F. and Dr. B. persons who can give You the best. You will find Dr. F. in a Circle of Freinds and Acquaintance of the first Character in different Departments, and I have the pleasure of reflecting that I was noticed by them whilst at Paris and that I am still remembered by them, You will be introduced to them by Dr. F. of course I need say nothing on that head.
     As to Business I must say I am very anxious about Our Finances. Our resources are inadequate to the urgent Demands of America and unless a Loan which Dr. F. as well as myself have long laboured for can be effected, I fear that Our Credit will suffer, especially as the Congress have already begun to draw upon the Commissioners for other Objects, than simply the Interest of the Money borrowed in America. Much depends on the success of the Expedition now in hand, I have placed great hopes upon it, and still flatter myself that early as I propose my Return shall be, I shall bring with Me an Account of the British power being wholly reduced in America.
     For Me, whatever happens whither successful, or Not, in favor, or in disgrace Nothing shall divert Me from exerting the utmost of my Abilities such as they are in the service of my Country; or my Study to merit, and cultivate the Esteem and Freindship, of those who like You are its real Freinds. I have the honor to subscribe myself with the most sincere Esteem Dr sir Your most Obedt & Very huml. servt.
     
      S.D.
     
    